Citation Nr: 1450748	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  10-06 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for service-connected anxiety disorder with depression.

2.  Entitlement to service connection for peripheral artery disease of the bilateral lower extremities, to include as secondary to anxiety disorder.

3.  Entitlement to service connection for hyperlipidemia.

4.  Entitlement to service connection for migraine headaches.

5.  Entitlement to service connection for duodenal ulcer.

6.  Entitlement to service connection for a disability other than duodenal ulcer manifested by abdominal pain.

7.  Entitlement to service connection for a chronic skin disorder, to include dermatitis.

8.  Entitlement to service connection for a low back disorder.

9.  Entitlement to service connection for a disability of the bilateral lower extremities other than peripheral artery disease, to include as secondary to low back disorder.

10.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.

11.  Entitlement to a total rating based upon individual unemployability (TDU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Robert E. Norton, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to April 1973.  Further, the record reflects he had additional service in the Reserves.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in April 2014.  A transcript of this hearing is of record.

For the reasons stated below, the Board finds that new and material evidence has been received to reopen the Veteran's hypertension claim.  However, as addressed in the REMAND portion of the decision below, further development is required with respect to the underlying service connection claim as well as the anxiety disorder, peripheral artery disease, migraine headaches, ulcer, abdominal pain, and TDIU claims.  Accordingly, these claims are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal was requested on his claim of service connection for hyperlipidemia.

2.  The record reflects the Veteran's had a pre-existing skin disorder that was noted at the time of his entry into active service, and was not aggravated therein.

3.  The record does not reflect the Veteran has a competent medical diagnosis of a chronic disability manifested by low back pain.

4.  The record does not reflect the Veteran has a competent medical diagnosis of a chronic lower extremity disability other than peripheral artery disease.

5.  Service connection was previously denied for hypertension, and the Veteran did not appeal.

6.  The evidence received since the last prior denial of service connection for hypertension was not previously submitted to agency decision makers, relates to an unestablished fact necessary to substantiate the claim, is not cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran have been met regarding his claim of service connection for hyperlipidemia.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

2.  The criteria for a grant of service connection for a chronic skin disorder, to include dermatitis, are not met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2014).

3.  The criteria for a grant of service connection for a low back disorder are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).

4.  The criteria for a grant of service connection for a disability of the bilateral lower extremities other than peripheral artery disease, to include as secondary to low back disorder, are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).

5.  New and material evidence having been received to reopen the claim of entitlement to service connection for hypertension, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2014).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014);

Initially, the Board notes, as detailed below, the Veteran has withdrawn his claim of service connection for hyperlipidemia.  The Board also finds that new and material evidence has been received to reopen the hypertension claim.  Accordingly, no further discussion of VA's duties to notify and assist are required with respect to this aspect of his appeal.  Further, the underlying claim of service connection for hypertension; as well as the anxiety disorder, peripheral artery disease, migraine headaches, ulcer, abdominal pain, and TDIU claims are addressed in the REMAND portion of the decision below and are being remanded in order to comply with the duty to assist.

Regarding the remaining appellate claims, the United States Court of Appeals for Veterans Claims (Court) has held that adequate notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the Veteran was sent pre-adjudication notice via a letter dated in June 2008, which is clearly prior to the November 2008 rating decision that initially adjudicated the skin disorder, low back, and lower extremity claims.  This letter, in pertinent part, informed the Veteran of what was necessary to substantiate a service connection claim, what information and evidence he must submit, what information and evidence will be obtained by VA, as well as the information and evidence used by VA to determine disability rating(s) and effective date(s) if service connection is established.

In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied regarding the skin disorder, low back, and lower extremity claims.  The Veteran's service treatment records are on file, as are various post-service medical records to include from the Social Security Administration (SSA).  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, to include at the April 2014 Board hearing.  He did indicate treatment at a private facility for various conditions in the 1970s, but he has also indicated that such records are not available.  VA has no obligation to seek evidence which the veteran acknowledges does not exist.  See Counts v. Brown, 6 Vet. App. 473 (1994).  Nothing indicates he has identified the existence of any other relevant evidence that has not been obtained or requested.  

The Board further notes that the Veteran was accorded a VA medical examination regarding his skin disorder claim in October 2009, with a supplemental opinion in December 2009 that addressed the etiology of the claimed disability.  VA examiners are presumed qualified to render competent medical opinion(s).  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  As this opinion was based upon both a medical evaluation of the Veteran documenting the current nature of the disability, and an accurate understanding of his medical history based upon review of his VA claims folder, the Board finds it is supported by an adequate foundation.  No competent medical evidence is of record which specifically refutes the findings of the September 2009 VA examination to include the supplemental December 2009 etiology opinion, and the Veteran has not otherwise identified any prejudice therein.  Accordingly, the Board finds that this examination is adequate for resolution of this claim.  

The Board acknowledges that the Veteran was not accorded a VA examination regarding his low back and lower extremity claims.  However, as detailed below, the Board finds that the record does not reflect the Veteran has these claims disabilities.  Therefore, no examination is necessary with respect to these claims.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In view of the foregoing, the Board finds that the duty to assist the Veteran has been satisfied in this case.

With respect to the aforementioned April 2014 hearing, the Board notes that Bryant v. Shinseki, 23 Vet. App. 488 (2010), held that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ accurately noted the nature of the appellate claims, and asked questions to clarify the Veteran's contentions and treatment history.  Moreover, the Veteran, through his testimony and other statements of record, has demonstrated that he has actual knowledge of the elements necessary to substantiate his claims.  Finally, neither the Veteran nor his attorney has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of this hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been satisfied.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. At 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

I.  Withdrawal of Hyperlipidemia

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran has withdrawn his appeal regarding the issue of entitlement to service connection for hyperlipidemia.  Hence, there remain no allegations  of errors of fact or law for appellate consideration with respect to this claim.  Accordingly, the Board does not have jurisdiction to review this appellate claim and it is dismissed.


II.  Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Active service includes any period of active duty for training (ACDUTRA) during which the individual was disabled from a disease or an injury incurred in the line of duty, or a period of inactive duty training during which the veteran was disabled from an injury incurred in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Further, ACDUTRA includes full-time duty in the Armed Forces performed by the Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Inactive duty training includes duty, other than full-time duty, prescribed for the Reserves.  38 U.S.C.A. § 101(23)(A).  Reserves includes the National Guard.  38 U.S.C.A. § 101(26), (27).

The presumption of sound condition provides:

[E]very veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.

See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  According to 38 U.S.C.A. § 1153, a "preexisting injury or disease will be considered to have been aggravated by active . . . service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."

Certain evidentiary presumptions - such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence for certain diseases, which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service - are provided by law to assist veterans in establishing service connection for a disability or disabilities.  38 U.S.C.A. §§ 101  , 1112; 38 C.F.R. § 3.304(b) , 3.306, 3.307, 3.309.

However, the advantages of these evidentiary presumptions do not extend to those who claim service connection based on a period of ACDUTRA or inactive duty training.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (Noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period); McManaway v. West, 13 Vet. App. 60, 67 (1999) (Citing Paulson, 7 Vet. App. At 469-70, for the proposition that, 'if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim.').

Analysis - Skin Disorder

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  History provided by the veteran of the preservice existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  

In this case, the Veteran was noted as having a skin disorder on his March 1972 enlistment examination.  Specifically, a rash in the groin and gluteal folds, moderately scaly with erythematous.  He also indicated on a concurrent Report of Medical History that he had skin diseases, and the physician's comment section referred to a rash on the groin.  Similar notations were made on the April 1973 separation examination and concurrent Report of Medical History.  Other records dated in April 1973 reflect he was diagnosed to have dermatophytosis, tinea corporis and cruris.  Although no skin problems were noted on Reserve examinations conducted in December 1971, July 1976, May 1982, and January 1986; he was noted as having scaly erythematous diffuse patchy rash to his trunk and lower abdomen on a March 1992 examination.  His post-service medical records also show treatment for skin problems, to include tinea versicolor, onychomycosis, and tinea pedis on his October 2009 VA examination.

The Board notes that the Veteran testified at his April 2014 hearing that he did not have dermatitis prior to service.  However, as this contradicts both the findings of his March 1972 enlistment examination, as well as his own notation on the concurrent Report of Medical History, the Board finds it calls into question his reliability as a historian of this disability.

Where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Temporary or intermittent flare-ups of symptoms of a preexisting condition, alone, do not constitute sufficient evidence for a non-combat veteran to show increased disability for the purposes of determinations of service connection based on aggravation under section 1153 unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).  The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).

The Board finds that given the different diagnoses of skin problems for the Veteran, competent medical evidence is required to clarify whether the current skin disorder is the same as that which was noted at the time of his entry into service, and, if so, whether such disability was aggravated by service.  Here, nothing on file shows that the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Consequently, his contentions cannot constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1).  Moreover, the Board reiterates that his reliability as a historian of this disability has been called into question.

The only competent medical opinion to address the nature and etiology of the Veteran's current skin disorder is that of the October 2009 VA examination and December 2009 supplemental opinion.  In pertinent part, the supplemental opinion essentially concluded that the current skin disorder was the same as what was noted at entry, and was not aggravated during active service.  Specifically, the VA examiner opined it was at least as likely as not that the Veteran had his first tinea infection prior to his induction into the military; that it was also at least as likely as not the Veteran continued to have intermittent tinea eruptions throughout his military service and throughout his adult life; but there was no documentation to indicate the Veteran's pre-disposition to tinea infections was aggravated by his active military service or his service in the Reserves.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. At 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. At 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The Board has already noted that VA examiners are presumed qualified to render a competent medical opinion, and that the VA examiner in this case was familiar with the Veteran's documented medical history from review of the VA claims folder to include the service treatment records.  The December 2009 VA examiner's opinion was not expressed in speculative or equivocal language.  Further, the examiner supported the opinion with stated rationale that included reference to relevant competent medical findings regarding the Veteran's skin in the record, as well as reference to medical literature on skin conditions such as tinea.  The Board also reiterates that no competent medical opinion is of record which explicitly refutes the findings of this VA examiner, or which identifies any prejudice therein.  Consequently, the Board finds that this opinion is adequate, persuasive, and entitled to significant probative value in the instant case.

For these reasons, the Board finds the Veteran's had a pre-existing skin disorder that was noted at the time of his entry into active service, and was not aggravated therein.  Therefore, the claim must be denied.

Analysis - Low Back and Lower Extremities

The Board acknowledges that the Veteran has reported low back pain, and his treatment records include notations of such complaints.  However, while the Veteran is competent, as a lay person, to describe such pain it usually requires competent medical evidence to diagnose whether such complaints are due to a chronic disability as opposed to a temporary condition.  Further, this finding is consistent with the fact that the Court has previously held that pain, alone, without a diagnosed or identifiable underlying condition, is not a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part, appeal dismissed in part sub nom., Sanchez-Benitez v. Principi, 259 F.3d 1356   (Fed. Cir. 2001) (Dismissing challenge to the issue whether pain, alone, can be considered a disability).  Similarly, the Board notes that there are no competent medical findings which attribute the Veteran's complaints of leg pain to a disability other than the peripheral artery disease, which he has indicated should be treated as a separate claim.

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was observed that 38 U.S.C.A § 1131, as well as other relevant statutes, only permitted payment for disabilities existing on and after the date of application for such disorders.  The Federal Circuit observed that the structure of these statutes "provided strong evidence of congressional intent to restrict compensation to only presently existing conditions," and VA's interpretation of the law requiring a present disability for a grant of service connection was consistent with the statutory scheme.  Degmetich, 104 F.3d at 1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation of the provisions of 38 U.S.C.A § 1110 to require evidence of a present disability to be consistent with congressional intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a disability).  Simply put, in the absence of proof of present disability there can be no valid claim.  

The Board acknowledges that the Federal Circuit recently held in Joyner v. McDonald, 2013-7126 (Fed. Cir. Sept. 12, 2014), that the Court "erred in concluding that pain cannot evidence a qualifying chronic disability under § 1117."  Under 38 U.S.C.A. § 1117, service connection may be established for a chronic disability resulting from an undiagnosed illness which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016.  See also 38 C.F.R. § 3.317.  In this case, however, the Veteran did not have service in Southwest Asia theater of operations during the Persian Gulf War.  As such, the holding of Joyner is not applicable to this case.

The Board also acknowledges that the Court held in McLain v. Nicholson, 21 Vet. App. 319 (2007) that the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication.  Nevertheless, in this case a thorough review of the record does not demonstrate the Veteran has been diagnosed with a chronic disability manifested by low back pain nor a disability of the lower extremities other than peripheral artery disease.

For these reasons, the Board finds that the preponderance of the competent medical and other evidence of record shows the Veteran does not have a diagnosed underlying disability of the low back and lower extremities (other than peripheral artery disease) for which service connection may be established.  Accordingly, this aspect of the appeal is denied.  



III.  New and Material Evidence

Service connection was previously denied for hypertension, and the Veteran did not appeal.  Further, no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within the appeal period of that denial.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, that denial of service connection for hypertension is final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.1100, 20.1103.  

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  The Court has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim. Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  Further, the Court has also held that in order to reopen a previously and finally disallowed claim there must be new and material evidence presented since the time that the claim was finally disallowed on any basis, not only since the time that the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996) (overruled on other grounds).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

Here, the evidence added to the record since the last prior denial includes additional medical records documenting the Veteran's hypertension, as well as his testimony at the April 2014 hearing.  In pertinent part, he provided additional information regarding the history of his hypertension that was not present at the time of the prior denial, to include evidence indicating it was secondary to his service-connected anxiety disorder.  The Board further finds that this evidence relates to an unestablished fact necessary to substantiate the claim, is not cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim or at least a basis that could support the claim with a competent medical opinion (See Id).  Moreover, the evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been submitted, without regard to other evidence of record.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Therefore, the Board finds that new and material evidence has been received in accord with 38 C.F.R. § 3.156(a), and the claim is reopened.

Adjudication of the claim does not end with the determination that new and material evidence has been received.  The Board must now address the merits of the underlying service connection claim.  In the adjudication that follows, the presumption that the additional evidence submitted to reopen the claim is true without regard to the other evidence of record no longer applies.

For the reasons expressed in the REMAND portion of the decision below, the Board finds further development is required regarding the underlying claim of service connection for hypertension.



ORDER

The appeal regarding the issue of service connection for hyperlipidemia is dismissed.

Service connection for a chronic skin disorder, to include dermatitis, is denied.

Service connection for a low back disorder is denied.

Service connection for a disability of the bilateral lower extremities other than peripheral artery disease, to include as secondary to low back disorder, is denied.

New and material evidence having been received to reopen the claim of entitlement to service connection for hypertension, the claim is reopened.  To this extent only the benefit sought on appeal is allowed.


REMAND

The Board acknowledges that the Veteran was accorded VA examinations of his anxiety disorder in May 2010 and August 2011.  However, as it has been more than 4 years since the last VA examination, the Board is concerned the evidence of record may not accurately reflect the current nature and severity of this service-connected disability.  Moreover, the Veteran's testimony at his April 2014 hearing described symptomatology which indicates the disability has increased in severity since the last examination.

When the record reflects that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Consequently, the Board concludes that a contemporaneous VA examination is needed in order to make an informed decision regarding the Veteran's current level of functional impairment and adequately evaluate his current level of disability for his service-connected anxiety disorder.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (Where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

The Board also observes that the Veteran has indicated his peripheral artery disease of the lower extremities and hypertension are secondary to his service-connected anxiety disorder.  Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  As the Board has already determined that a new examination is necessary regarding the Veteran's anxiety disorder, then it appears an examination(s) should also address these claims of secondary service connection.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Colvin, supra.

In regard to the headache, duodenal ulcer, and abdominal pain claims, the Board observes that the Veteran's service treatment records include findings indicative of such disabilities.  For example, he was treated for complaints of headaches in September 1972 and January 1973.  He was also treated for complains of abdominal pain in other records dated in September 1972 and January 1973.  Although his post-service medical records include findings of migraine headaches and gastroesophageal reflux disease (GERD), there was no indication of chronic headaches, ulcer, or abdominal disorder on his April 1973 separation examination.  There was also no indication of headaches on the Reserve examinations, or for the abdomen except for inguinal hernia on the March 1992 examination.  In view of the foregoing, the Board finds that the nature and etiology of the Veteran's current headaches and abdominal problems is not clear from the evidence of record.  Therefore, a competent medical examination(s) and opinion(s) is also necessary to resolve these claims.  Id.  

Resolution of the aforementioned claims may affect whether the Veteran is entitled to a TDIU in this case.  As such, the TDIU claim is inextricably intertwined with these other claims, and the Board must defer adjudication of the TDIU claim until the development deemed necessary on the other claims has been completed.

Accordingly, the case is REMANDED for the following action:

1.  Request the names and addresses of all medical care providers who have treated the Veteran for his anxiety disorder, peripheral artery disease of the lower extremities, hypertension, migraine headaches, and abdominal problems since January 2013.  After securing any necessary release, obtain those records not on file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed his in-service and post-service peripheral artery disease, hypertension, headache, and abdominal symptomatology; as well as the nature, extent and severity of his anxiety disorder symptoms and the impact of the condition on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to evaluate the current nature and severity of his service-connected anxiety disorder with depression.  He should also be accorded examination(s) to address the nature and etiology of his claimed peripheral artery disease, hypertension, migraine headaches, duodenal ulcer, and abdominal pain.  The claims folder should be made available to the examiner(s) for review before the examination(s).

With respect to the service connection claims, the respective examiner(s) should provide an opinion as to whether it is at least as likely as not that the claimed disability was incurred in or otherwise the result of an in-service disease or injury.   

In regard to the duodenal ulcer and abdominal pain claims, the examiner should clarify the appropriate diagnosis for the claimed disabilities, to include whether the complaints of abdominal pain are a symptom of the claimed duodenal ulcer.

Regarding the peripheral artery disease and hypertension claims, if the respective examiner(s) determine either or both of these disabilities are not directly related to service, then an opinion should be expressed as to whether it is at least as likely as not the disability was caused or aggravated by the service-connected anxiety disorder with depression.  By aggravation, the Board means a permanent increase in severity that is beyond natural progression.

A complete rationale for any opinion expressed should be provided.  If the examiner is unable to offer an opinion without resort to speculation, the examiner should provide a rationale for that conclusion as well, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  After completing any additional development deemed necessary, readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case, which addresses all of the evidence obtained since these claims were last adjudicated below, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


